Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Isenberg on July 13, 2021.
The application has been amended as follows: 
Amend claim 24 as follows: A method for removing contaminants from an optical system comprising:
 one or more optical components are, wherein applying sufficient energy density to the contaminants in the internal ambient atmosphere in the sealed housing includes heating a heatable element, primarily with radiation, to a temperature that is higher than a temperature of the one or more optical components and wherein the radiation is from one or more non-linear optical processes taking place in one or more solid non-linear optical elements.  
Amend claim 28 as follows: The method of claim 24, wherein the internal ambient atmosphere includes oxygen, and wherein the reaction involving the contaminants
Amend claim 29 as follows: The method of claim 24, wherein the reaction involving the contaminants and wherein the reaction inactivates the contaminants by forming a reaction product.  
Cancel claim 30.  
Amend claim 32 as follows: The method of claim 24, wherein the heatable element is contained within a hollow shield inside the sealed housing, the hollow shield having an inside, an outside, and at least one opening leading from the outside to the inside.
Amend claim 35 as follows: The method of claim 24, wherein the one or more non-linear optical processes take place within the sealed housing
Amend claim 36 as follows: The method of claim 24, wherein the radiation includes waste radiation from the one or more non-linear optical processes.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 24, the independent claim.  With regard to claim 24, the most relevant prior art is the combination of JP59-188986 by Takahashi in view of the abstract of JP07-176821 by Minemoto used to reject claim 24 in Final Rejection dated April 15, 2021.  The combination of Takahashi in view of Minemoto fails to teach heating a heatable element, primarily with radiation, to a temperature that is higher than a temperature of the recited one or more optical components, wherein the radiation is from one or more non-linear optical processes taking place in one or more solid non-linear optical elements.  The reviewed prior art does not provide motivation to modify the combination of Takahashi in view of Minemoto to arrive at the method recited by claim 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 15, 2021
/MIKHAIL KORNAKOV/ Supervisory Patent Examiner, Art Unit 1714